Citation Nr: 1606268	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for adjustment disorder with mixed anxious and depressed moods for the period prior to January 22, 2013.   

2. Entitlement to a rating in excess of 50 percent for adjustment disorder with mixed anxious and depressed moods for the period from January 22, 2013.   

3. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine for the period prior to March 18, 2013.  

4. Entitlement to a rating in excess of 20 percent for DDD of the cervical spine for the period from March 18, 2013.  

5. Entitlement to an initial compensable rating for degenerative joint disease (DJD) of the lumbar spine for the period prior to March 18, 2013.  

6. Entitlement to a rating in excess of 20 percent for DJD of the lumbar spine for the period from March 18, 2013.  

7. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1980, May 1991 to September 1991, June 1992 to September 1992 and October 1994 to September 2006.  

This appeal initially came before the Board of Veterans' Appeals (Board) from an April 2007 decision issued by the RO. In June 2011, the Board remanded the issues on appeal for further development of the record. All development requested in the remand has been completed and the case has been returned to the Board.

In April 2015, the RO assigned an increased rating of 50 percent for the service-connected adjustment disorder with mixed anxious and depressed moods, effective January 22, 2013. In addition, the RO assigned increased ratings of 20 percent for the service-connected DDD of the cervical spine and the DJD of the lumbar spine, respectively, effective March 18, 2013. As higher ratings for the adjustment disorder with mixed anxious and depressed moods, DDD of the cervical spine and DJD of the lumbar spine are possible during the appeal period, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. Prior to January 22, 2013, the service-connected adjustment disorder with mixed anxious and depressed moods was shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks was not demonstrated. 

2. From January 22, 2013, the service-connected adjustment disorder with mixed anxious and depressed moods is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.

3. Prior to March 18, 2013, the Veteran is shown to have full range of motion of the cervical spine without evidence of muscle spasm, tenderness or incapacitating episodes due to intervertebral disc syndrome requiring physician prescribed bed rest.

4. From March 18, 2013, the service-connected DDD of the cervical spine is shown to be productive of a disability picture manifested by guarding or muscle spasm resulting in abnormal spinal contour and flexion of the cervical spine to 35 degrees. Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine and incapacitating episodes due to intervertebral disc syndrome requiring physician prescribed bed rest were not demonstrated.  

5. Prior to March 18, 2013, the Veteran is shown to have full range of motion of the lumbar spine without evidence of muscle spasm or tenderness.
 
6. From March 18, 2013, the service-connected DJD of the lumbar spine is shown to be productive of a disability picture manifested by flexion to 60 degrees and guarding or muscle spasm resulting in abnormal gait and abnormal spinal contour. Forward flexion of the lumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine was not demonstrated. 

7. The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment.

 
CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the service-connected adjustment disorder with mixed anxious and depressed moods for the period prior to January 22, 2013 are not met. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9440 (2015).

2. The criteria for a rating in excess of 50 percent for the service-connected adjustment disorder with mixed anxious and depressed moods for the period from January 22, 2013 are not met. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9440 (2015).

3. The criteria for a rating in excess of 10 percent for the service-connected DDD of the cervical spine for the period prior to March 18, 2013 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

4. The criteria for a rating in excess of 20 percent for the service-connected DDD of the cervical spine for the period from March 18, 2013 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

5. The criteria for a compensable rating for the service-connected DJD of the lumbar spine for the period prior to March 18, 2013 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

6. The criteria for a rating in excess of 20 percent or the service-connected DJD of the lumbar spine for the period from March 18, 2013 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

7. The criteria for the assignment of a TDIU rating are not met. 38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in August 2006 and January 2012. The claims were last adjudicated in April 2015.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Veteran was afforded multiple VA examinations in connection with her claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issues on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in June 2011. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand, requested that the AOJ schedule the Veteran for VA examination to evaluate the current level of severity of her adjustment disorder, cervical spine and lumbar spine disabilities. Here, the January 2013 and March 2013 VA examinations address the current level of severity of the Veteran's adjustment disorder, cervical spine and lumbar spine disabilities. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Adjustment Disorder with mixed anxious and depressed moods

The Veteran's adjustment disorder has been assigned pursuant to Diagnostic Code 9440, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

The September 2006 report of VA examination reflects that the Veteran required continuous treatment to control her psychiatric disability due to ongoing anxiety and depression. She was prescribed Wellbutrin for treatment of her psychiatric disability and had a good response on the medication. Reportedly, since the onset of her psychiatric disability, the Veteran had experienced some major social function changes including some isolation and lack of focus. However, she was working (radar control) and had been so employed since 1972. She had a "fair" relationship with her supervisor and a "good" relationship with her co-workers. She had not lost any time from work due to her psychiatric disability.

On mental status examination, she was oriented and appearance, hygiene and behavior were appropriate. Her affect and mood were abnormal given that she had a near continuous depressed mood which affected her ability to function independently (based on her self-reports of isolation and lack of focus). Communication, speech, and concentration were within normal limits. There was no evidence of panic attacks or suspiciousness. She had no delusional history and delusions were not observed on examination. Additionally, she had no hallucination history and hallucinations were not observed on examination. There was no evidence of obsessional rituals. Thought processes were appropriate; judgment was not impaired; abstract thinking was normal; and, memory was within normal limits. Suicidal and homicidal ideation was absent.

A GAF score of 80 was assigned for the Veteran's psychiatric disability. Overall, the psychiatrist concluded that impairment was mild (i.e., residual symptoms were controlled by ongoing medication). The psychiatrist explained that mentally she did not have difficulty performing activities of daily living and she was able to establish and maintain effective work/school and social relationships. Further, she had no difficulty understanding commands and posed no threat of persistent danger or injury to herself or others.

The January 2013 report of VA examination reflects the psychologist's assessment that the Veteran's psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. Documented symptoms of the Veteran's psychiatric disability included depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood and difficulty in adapting to stressful circumstances, including work or a worklife setting.

On mental status examination she was on time for her appointment, dressed casually and appeared overall clean and groomed. She was well oriented in all spheres and her responses to questions of content were thoughtful, complete and demonstrated an adequate fund of knowledge. Her speech was of a regular rhythm and her volume was normal. Her expressed thoughts were well considered and were directed appropriate to topic without indication of psychosis, delusion disorder, loosened associations or organicity.  Her eye contact was appropriate and sustained. Her affect was mildly restricted. Her dominant mood was mildly to moderately depressed. She denied suicidal or homicidal ideation, plan or intent. She had concerns regarding future events but was overall hopeful.

She worked in the regional office as a rater and reported having good relations with fellow co-workers and supervisors. She was able to attend to her own daily needs.  She reported having difficulties initiating and maintaining sleep. The psychologist concluded that overall the Veteran's psychiatric disability occasionally decreased social, occupational and family capabilities and required medication. GAF score range of 61 to 63 was assigned for the Veteran's psychiatric disability. 

In this case, prior to January 2013, the Board finds that the evidence shows that the Veteran required continuous medication (Wellbutrin) to control her psychiatric disability due to ongoing anxiety and depression. However, overall her disability was productive of mild impairment. Mentally she did not have difficulty performing activities of daily living and she was able to establish and maintain effective work/school and social relationships. Further, she had no difficulty understanding commands and posed no threat of persistent danger or injury to herself or others. Moreover, the VA psychiatrist assigned the Veteran a GAF score of 80 which is indicative of symptoms that are transient and expectable reactions to psychosocial stressors productive of no more than slight impairment in social, occupational or school functioning. Thus, upon review of all the evidence of record, the Board concludes that for the period prior to January 22, 2013, this evidence demonstrates that the Veteran's adjustment disorder symptoms were controlled by continuous medication and productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform tasks only during periods of significant stress and finds that the service-connected disability picture most closely resembled the criteria for the assigned 10 percent rating.

The Board has considered that the September 2006 VA examiner indicated that the Veteran's affect and mood were abnormal given that she had a near continuous depressed mood which affected her ability to function independently (based on her self-reports of isolation and lack of focus).  This finding does not approximate near-continuous panic or depression affecting ability to function independently, appropriately and effectively to support a 70 percent rating.  While the examiner noted a history of isolation and lack of focus and noted near continuous depressed mood, the examiner also found that concentration was normal, there was no evidence of panic attacks, and thought processes, judgment and memory were not impaired.  The examiner also indicated that the Veteran maintained relationships at work.  The examiner assigned a GAF score of 80, indicating transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  The examiner also concluded that the Veteran was able to perform activities of daily living and was able to maintain effective work, school and social relationships.  Therefore the overall impairment shown during that examination does not approximate near-continuous panic or depression affecting ability to function independently, appropriately and effectively.  

For the period from January 22, 2013, the Board finds that the evidence shows that the Veteran had psychiatric disability symptoms such as depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood and difficulty in adapting to stressful circumstances, including work or a worklife setting. Occupationally, the psychologist concluded that she had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. Moreover, the VA psychologist has assigned the Veteran a GAF score range of 61 to 63 (January 2013 VA examination). These scores are indicative of a psychiatric disability productive of some mild symptoms or some difficulty in social, occupational or school functioning but generally functioning pretty well. Thus, upon review of all the evidence of record, for the period from January 22, 2013, the Board concludes that this evidence demonstrates that the Veteran's adjustment disorder symptoms were productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships and finds that the service-connected disability picture most closely resembled the criteria for the already assigned 50 percent rating.

In reaching these conclusions, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds the 10 and 50 percent ratings are indicative of the Veteran's overall disability picture, reflecting the effects of her adjustment disorder on social and occupational impairment during the respective periods (i.e., prior to January 22, 2013 and thereafter). 

Prior to January 22, 2013, the weight of the evidence does not establish that the service-connected adjustment disorder has caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. In this regard, the evidence demonstrates that prior to January 22, 2013, the Veteran's symptoms were well controlled on medication and productive of only mild impairment. 

From January 22, 2013, the weight of the evidence does not establish the service-connected adjustment disorder has caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships. The symptoms required for a 70 percent rating are not shown.  Although a documented symptom of the Veteran's psychiatric disability included difficulty in adapting to stressful circumstances, including work or a worklife setting, mental status examination showed that she worked in the regional office as a rater and had good relations with fellow co-workers and supervisors.
Additionally, she dressed casually and appeared overall clean and groomed. She was well oriented in all spheres and her responses to questions of content were thoughtful, complete and demonstrated an adequate fund of knowledge. Her speech was of a regular rhythm and her volume was normal. Her expressed thoughts were well considered and were directed appropriate to topic without indication of psychosis, delusion disorder, loosened associations or organicity.  Her eye contact was appropriate and sustained.  Thus, the Board finds that the weight of the evidence does not demonstrate that ratings in excess of 10 percent (prior to January 22, 2013) and 50 percent (from January 22, 2013) are warranted in this case. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013). 

Spine

The RO evaluated the Veteran's DDD of the cervical spine and DJD of the lumbar spine disabilities under DC 5242, the criteria for evaluating degenerative arthritis.  The criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine is 340 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome (IVDS) can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating IVDS based on incapacitating episodes, 10 percent rating contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 

A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The September 2006 report of VA examination reflects the Veteran's complaint of neck stiffness and sharp pain when turning her head side to side. She also reported having constant pain in her neck described as an aching pain rated as a level 7 out of 10. Pain was elicited by physical activity and turning and relieved by medication. During pain, she could function with medication. She complained that neck tenderness was always present. Chiropractic treatment also relieved the pain. Her neck pain did not cause incapacitation and there was no functional impairment resulting from her neck disability.

She also complained that she had been suffering from lumbar strain with DJD. Reported symptoms of her lumbar spine disability included back stiffness, back weakness and pain. She described the back pain as a sharp pain and rated it a level 7 in terms of intensity. The back pain could be elicited by walking and relieved by rest, medication, muscle relaxers and pain medication. Her back disability did not cause incapacitation or result in functional impairment.

On examination of the cervical spine, there was no evidence of radiating pain on movement, muscle spasm, or tenderness. There was no ankylosis of the cervical spine. She had full range of motion of the cervical spine with no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

On examination of her lumbar spine, there was no evidence of radiating pain on movement, muscle spasm or tenderness. Straight leg raising test was negative (right and left). There was no ankylosis of the lumbar spine. She had full range of motion of the lumbar spine with no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

Inspection of the spine revealed normal head position with symmetry in appearance. There was symmetry of spinal motion with normal curvatures of the spine. There were no signs of intervertebral disc syndrome with chronic and permanent root involvement. Neurological examination was unremarkable. X-ray findings of the cervical spine showed degenerative arthritis and joint narrowing and DDD with bilateral neuroforaminal narrowing at C4-5 and C6-7. X-ray findings of the lumbar spine showed degenerative arthritis and joint narrowing and DDD at L5-S1 with a grade 1 anterior spondylolisthesis of L5 relative to S1.

December 2008 CT scan findings of the cervical spine showed multilevel DDD and spondylosis.

The March 2013 report of VA examination documents the Veteran's complaint that since 2006 she had experienced more pain and spasms of the lumbar spine and that her spine felt sore all the time. It was difficult for her to get in and out of a bathtub. She experienced flare-ups consisting of pain, popping and spasm that occurred 3-4 times per year, lasted a few days at a time and required medication (Tramadol). She had mild to moderate spasm constantly. She denied experiencing any weakness, fatigue or incoordination.

On examination, the range of motion findings of the thoracolumbar spine were as follows: forward flexion to 60 degrees (with objective evidence of painful motion beginning at 40 degrees); extension to 25 degrees (with objective evidence of painful motion beginning at 20 degrees); left lateral flexion to 25 degrees (with objective evidence of painful motion beginning at 25 degrees); right lateral flexion to 25 degrees (with objective evidence of painful motion beginning at 25 degrees); left rotation to 25 degrees (with objective evidence of painful motion beginning at 25 degrees) degrees; right rotation to 25 degrees (with objective evidence of painful motion beginning at 25 degrees). The Veteran was able to perform repetitive use testing without any additional limitation in range of motion. Manifestations of functional loss/functional impairment attributable to the lumbar spine disability included less movement than normal, incoordination (impaired ability to execute skilled movements smoothly), pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing. Her lower paraspinous and gluteal muscles were tender because of spasm and she walked slowly with short steps. Additionally, she had guarding or muscle spasm of the thoracolumbar spine that resulted in abnormal gait and abnormal spinal contour. Muscle strength testing, reflex examination and sensory examination were all normal. Straight leg raising test was negative. She had radiculopathy manifested by moderate intermittent pain in the lower extremities affecting her sciatic nerve. Overall, the examiner concluded the Veteran's radiculopathy was mild. She had no other neurologic abnormalities attributable to her lumbar spine disability. Further, she did not have IVDS of the thoracolumbar spine.

The examiner indicated that the lumbar spine disability did not impact the Veteran's ability to work. The examiner commented that there was no ankylosis. The examiner noted that repetitive motion was performed slowly with mild incoordination because of spasm. The Veteran had experienced one episode of doctor-prescribed bed rest for 3 days in the past 12 months. Though the Veteran experienced intermittent flares of radiculopathy of moderate intensity, the examiner found that because the flares were relatively infrequent, the overall severity of the radiculopathy was mild.

With regard to her cervical spine disability, the Veteran complained that since 2006, she always had spasms in her neck. It was difficult for her to turn her head. She experienced flare-ups consisting of pain, popping and spasm that occurred weekly, lasted several hours at and time and prevented sleep. Tramadol provided some relief but made her dizzy. She had mild-moderate spasm constantly but denied experiencing any weakness, fatigue or incoordination. When she experienced flare-ups, it hurt for her to turn her head from side to side or look up. She had tenderness or pain to palpation for joints/soft tissue of the cervical spine and experienced guarding or muscle spasm of the cervical spine resulting in abnormal spinal contour.  

On examination, the range of motion findings of the cervical spine were as follows: forward flexion to 35 degrees (with objective evidence of painful motion beginning at 35 degrees); extension to 30 degrees (with objective evidence of painful motion beginning at 30 degrees); left lateral flexion to 25 degrees (with objective evidence of painful motion beginning at 25 degrees); right lateral flexion to 25 degrees (with objective evidence of painful motion beginning at 25 degrees); left rotation to 45 (with objective evidence of painful motion beginning at 45 degrees) degrees; right rotation to 55 degrees (with objective evidence of painful motion beginning at 55 degrees). The Veteran was able to perform repetitive use testing without any additional limitation in range of motion. Manifestations of functional loss/functional impairment attributable to the cervical spine disability included less movement than normal, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), pain on movement and pain interfering with the ability to look upward or turn her head.  Muscle strength testing and sensory examination were normal. However reflex examination showed deep tendon reflexes were hypoactive in the biceps, triceps and brachioradialis. She had radiculopathy manifested by moderate intermittent pain in the upper extremities affecting the nerves in her upper radicular group. Overall, the examiner concluded the Veteran's radiculopathy was mild. She had no other neurologic abnormalities attributable to her cervical spine disability. Though she did have IVDS of the cervical spine, she had not experienced any incapacitating episodes over the past year related thereto. Further, she occasionally used a brace for her cervical spine disability.

The examiner indicated that the cervical spine disability did not impact the Veteran's ability to work. The examiner commented that there was no ankylosis. The examiner noted that repetitive motion was performed slowly with mild incoordination and crepitus because of spasm. Though the Veteran experienced intermittent flares of radiculopathy of moderate intensity, the examiner found that because the flares were relatively infrequent, the overall severity of the radiculopathy was mild.

DDD, Cervical Spine

In light of the applicable rating criteria, the Board finds that the weight of the evidence demonstrates that the assignment of a rating higher than 10 percent for the service-connected cervical spine disability for the period prior to March 18, 2013 is not warranted. The September 2006 VA examination findings of the cervical spine showed that there was no evidence of radiating pain on movement, muscle spasm, or tenderness. There was no ankylosis of the cervical spine. She had full range of motion of the cervical spine with no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. The criteria for a 20 percent rating or higher would require forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In sum, the manifestations that can be associated with the cervical spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40 , 4.45, 4.59, and in consideration of the complaints of pain on motion, do not support a finding of forward flexion greater than 15 degrees but not greater than 30 degrees, combined range of motion not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Additionally, incapacitating episodes due IVDS requiring physician prescribed bed rest is not demonstrated. There are no associated objective neurologic abnormalities documented; therefore, separate evaluation for such is not warranted. Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 10 percent for the service-connected DDD of the cervical spine is warranted for the period prior to March 18, 2013 and this claim for increased rating is denied.

The Board finds that the weight of the evidence demonstrates that the assignment of a rating higher than 20 percent for the service-connected cervical spine disability for the period from March 18, 2013 is not warranted. The March 2013 VA examination findings show the range of motion findings of the cervical spine were as follows: forward flexion to 35 degrees (with objective evidence of painful motion beginning at 35 degrees); extension to 30 degrees (with objective evidence of painful motion beginning at 30 degrees); left lateral flexion to 25 degrees (with objective evidence of painful motion beginning at 25 degrees); right lateral flexion to 25 degrees (with objective evidence of painful motion beginning at 25 degrees); left rotation to 45 (with objective evidence of painful motion beginning at 45 degrees) degrees; right rotation to 55 degrees (with objective evidence of painful motion beginning at 55 degrees). The Veteran was able to perform repetitive use testing without any additional limitation in range of motion. The criteria for a 30 percent rating or higher would require forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  In sum, the manifestations that can be associated with the cervical spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40 , 4.45, 4.59, and in consideration of the complaints of pain on motion, do not support a finding of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. Additionally, incapacitating episodes due to IVDS requiring physician prescribed bed rest is not demonstrated. Separate evaluations for radiculopathy of the upper extremities have been assigned but the Veteran has not separately expressed disagreement with those ratings. Thus, that issue is not before the Board on appeal. Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 20 percent for the service-connected DDD of the cervical spine is warranted for the period from March 18, 2013 and this claim for increased rating is denied.

DJD, Lumbar Spine

In light of the applicable rating criteria, the Board finds that the weight of the evidence demonstrates that the assignment of a compensable rating for the service-connected lumbar spine disability for the period prior to March 18, 2013 is not warranted. The September 2006 VA examination findings of the lumbar spine showed that there was no evidence of radiating pain on movement, muscle spasm or tenderness. Straight leg raising test was negative (right and left). There was no ankylosis of the lumbar spine. She had full range of motion of the lumbar spine with no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. The criteria for a 10 percent rating or higher would forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
In sum, the manifestations that can be associated with the lumbar spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40 , 4.45, 4.59, do not support a finding of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. Additionally, incapacitating episodes due IVDS requiring physician prescribed bed rest is not demonstrated. There are no associated objective neurologic abnormalities documented; therefore, separate evaluation for such is not warranted. Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a compensable rating for the service-connected DJD of the lumbar spine is warranted for the period prior to March 18, 2013 and this claim for increased rating is denied.

The Board finds that the weight of the evidence demonstrates that the assignment of a rating higher than 20 percent for the service-connected lumbar spine disability for the period from March 18, 2013 is not warranted. The March 2013 VA examination findings show the range of motion findings of the lumbar spine were as follows: forward flexion to 60 degrees (with objective evidence of painful motion beginning at 40 degrees); extension to 25 degrees (with objective evidence of painful motion beginning at 20 degrees); left lateral flexion to 25 degrees (with objective evidence of painful motion beginning at 25 degrees); right lateral flexion to 25 degrees (with objective evidence of painful motion beginning at 25 degrees); left rotation to 25 (with objective evidence of painful motion beginning at 25 degrees) degrees; right rotation to 25 degrees (with objective evidence of painful motion beginning at 25 degrees). The Veteran was able to perform repetitive use testing without any additional limitation in range of motion. Additionally, she had guarding or muscle spasm of the thoracolumbar spine that resulted in abnormal gait and abnormal spinal contour. The criteria for a 40 percent rating or higher would require forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  In sum, the manifestations that can be associated with the lumbar spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40 , 4.45, 4.59, and in consideration of the complaints of pain on motion, do not support a finding of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Additionally, though the Veteran had experienced one episode of doctor-prescribed bed rest for 3 days in the past 12 months, this did not amount to incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Thus, an increased rating based on IVDS is not warranted. Separate evaluations for radiculopathy of the lower extremities have been assigned but the Veteran has not separately expressed disagreement with those ratings. Thus, that issue is not before the Board on appeal. Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 20 percent for the service-connected DJD of the lumbar spine is warranted for the period from March 18, 2013 and this claim for increased rating is denied.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321  (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The schedular rating criteria with regard to the Veteran's psychiatric disorder specifically provide for disability ratings based on a combination of clinical psychiatric symptoms and findings. In this case, symptoms and the social and occupational impairment demonstrated by the record are part of or similar to symptoms listed under the schedular rating criteria.  With regard to the cervical and lumbar spine disabilities, the rating criteria contemplate occupational and social impairment, limitation of motion, muscle spasm, abnormal spinal contour and IVDS. Hence, the rating criteria contemplate the Veteran's symptomatology. Referral for consideration of an extraschedular rating for these disabilities is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.




TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection is in effect for obstructive sleep apnea (50 percent disabling), adjustment disorder (50 percent disabling), headaches (50 percent disabling), DDD of the cervical spine (20 percent disabling), DJD of the lumbar spine (20 percent disabling), radiculopathy of C5/C6 nerve roots, right side associated with DDD of the cervical spine (20 percent disabling), tinnitus (10 percent disabling), gastroesophageal reflux disease (10 percent disabling), PO Morton's Neuroma, third and fourth toes on the left foot (10 percent disabling), PO Morton's Neuroma, third and fourth toes on the right foot (10 percent disabling), hypothyroidism (10 percent disabling), sciatic nerve, right side associated with DJD of the lumbar spine (10 percent disabling), sciatic nerve, left side associated with DJD of the lumbar spine (10 percent disabling), ovarian cyst, left (0 percent disabling), bilateral low frequency hearing loss (0 percent disabling), hemorrhoids (0 percent disabling) and restless leg syndrome (0 percent disabling); the combined rating is 100 percent. However, a grant of a 100 percent disability does not always render the issue of TDIU moot. See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 

Thus, the Board will consider whether the Veteran is unemployable due to her service-connected disabilities. 

An August 2007 reviewing physician's opinion reflects that the Veteran is not medically qualified to perform the essential functions of the job of U.S. Secret Service Detection Systems Specialist. However, the January 2013 report of VA psychiatric disability reflects that the Veteran worked at the VA at that time. The March 2013 report of VA spine examination reflects that the Veteran's lumbar and cervical spine disabilities did not impact her ability to work.

In this case, the Board finds that the weight of the evidence, lay and medical, is against a finding that the Veteran's service-connected disabilities either individually or collectively render her unable to secure and follow a substantially gainful occupation. In the March 2013 report of VA spine, the examiner concluded that the service-connected lumbar spine and cervical spine disabilities did not impact the Veteran's ability to work.

Furthermore, the January 2013 report of VA psychiatric disability reflects that the Veteran worked at the VA. Thus, despite the August 2007 reviewing physician's opinion that the Veteran is not medically qualified to perform the essential functions of the job of U.S. Secret Service Detection Systems Specialist, the evidence of record indicates, not only that the Veteran is employable, but that she is, in fact, employed as of January 2013. Since substantially gainful employment (or lack thereof) is a key element to the benefit, the Veteran is responsible for apprising VA of her employment status. To date, she has not notified VA of any change in her employment status since January 2013. See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) ("the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").    

The Board has considered the Veteran's assertions that she is unemployable due to her service-connected disabilities; however, the Board finds the totality of the evidence to be more probative than her lay assertions in determining that her service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here the more credible and probative evidence establishes that she is not precluded from employment and, in fact, is employed.

The Board finds that after consideration of all of the evidence of record, including evidence regarding educational background and employment history, that the preponderance of the evidence is against the assignment of a TDIU rating.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating in excess of 10 percent for adjustment disorder with mixed anxious and depressed moods for the period prior to January 22, 2013 is denied.   

Entitlement to a rating in excess of 50 percent for adjustment disorder with mixed anxious and depressed moods for the period from January 22, 2013 is denied.   

Entitlement to an initial rating in excess of 10 percent for DDD of the cervical spine for the period prior to March 18, 2013 is denied.  

Entitlement to a rating in excess of 20 percent for DDD of the cervical spine for the period from March 18, 2013 is denied.  

Entitlement to an initial compensable rating for DJD of the lumbar spine for the period prior to March 18, 2013 is denied.  

Entitlement to a rating in excess of 20 percent for DJD of the lumbar spine for the period from March 18, 2013 is denied.  

Entitlement to a TDIU rating is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


